DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-12 are currently pending.

Election/Restrictions
Upon review of this instant application, the examiner has determined to withdraw the Election/Restriction requirement mailed on 01/06/2021.  Accordingly, the Election/Restriction requirement mailed on 01/06/2021 is withdrawn.
Additionally, the request for information mailed on 01/06/2021 has been withdrawn.

Information Disclosure Statement


Drawings
The drawings were received on 08/03/2018.  

Claim Objections
Claim10 is objected to because of the following informalities:  Claim 10 recites “The conduit of claim 8, further comprising an elastomer.”  The claim does not appear to indicate or provide a structural relationship for the elastomer.  What comprises the elastomer?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "room temperature" in claim 4 is a relative term which renders the claim indefinite.  The term "room temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
hot" in claim 6 is a relative term which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 recites the limitation "the acrylate terpolymer".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Bergh et al. (US 2013/0168958), (hereinafter, Van) in view of Navarro (2012/0077027).

Re Clm 1: Van discloses a conduit (see Figs 1-11 and claim 1) comprising a sleeve (see claim 1) formed to include a tube-receiving passageway (see claim 1), a first-end aperture opening (see claim 1) into the tube-receiving passageway at a first end (see claim 1) of the sleeve, and a second-end aperture opening (see claim 1) into the tube-receiving passageway at an opposite second end (see claim 1) of the sleeve,

wherein the interior adhesive layer includes a first adhesive strip (see claim 1) comprising a first adhesive material (see claim 1) comprising a material and configured to define the first-end aperture (see claim 1), a second adhesive strip (see claim 1) comprising the first adhesive material (see claim 1) and configured to define the second-end aperture (see claim 1), and an adhesive band comprising a second adhesive material (see claim 1) and arranged to extend between and interconnect the first and second adhesive strips (see claim 1).
Van fails to disclose polyamide.
However, Navarro teaches polyamide (see paragraph [0047]), for the purpose of providing a means to enhance the structure by providing a material which can perform well in harsh environments, alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van, to have polyamide, as taught by Navarro, for the purpose of providing a means to enhance the structure by providing a material which can perform well in harsh environments, alternatively, for providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.

Re Clm 3: Van as modified by Navarro above, discloses the limitations wherein the first and second exposed portions.  

However, Navarro” teaches epoxy coated structure(s), for the purpose of providing a means to improve the strength and corrosion protection of the coated components, alternatively, for providing a coating which would yield the same predictable result(s) of enhancing the protection of the coated member(s) from external factors which can degrade the structural members of the joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van as modified by Navarro, to have had structure(s) coated with an epoxy, as taught by Navarro, for the purpose of providing a means to improve the strength and corrosion protection of the coated components, alternatively, for providing a coating which would yield the same predictable result(s) of enhancing the protection of the coated member(s) from external factors which can degrade the structural members of the joint.
Re Clm 4: Van as modified by Navarro above, discloses the limitations of the first adhesive material.  
Van as modified by Navarro fails to disclose not tacky at room temperature.
The examiner is taking Official Notice that it is old and well known to have a material that is not tacky at room temperature, for the purpose of providing a means to prevent debris and other unwanted material from inadvertently contaminating said material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the 
Re Clm 5: Van as modified by Navarro above, discloses the limitations that the first adhesive material.  
Van as modified by Navarro fails to disclose is activated at a first temperature that is between about 50 0C and 95 0C.
However, Navarro” teaches activation at a first temperature that is between about 50 0C and 95 0C (see paragraphs [0050-0051], “softening point”), for the purpose of providing a means to prevent debris and other unwanted material from inadvertently contaminating said material, alternatively, for providing a material which would yield the same predictable result(s) of bonding mating members to together and to aid in forming a leak tight structure.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van as modified by Navarro, to have had is activated at a first temperature that is between about 50 0C and 95 0C, as taught by Navarro, for providing a material which would yield the same predictable result(s) of bonding mating members to together and to aid in forming a leak tight structure.
Re Clm 6: Van as modified by Navarro above, discloses the limitations that 
the first adhesive material is a hot-melt adhesive (Van, see paragraph [0047]).  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Van Den Bergh et al. (US 2013/0168958), (hereinafter, Van) in view of Navarro .

Re Clm 7: Van as modified by Navarro discloses the polyamide of the first adhesive.
Van as modified by Navarro fails to disclose an acid-terminated polyamide.
However, Leoni teaches an acid-terminated polyamide (see the entire document which discusses such acid-terminated resins), for the purpose of providing a means to ensure proper bond strength, enhance production by shortening the drying time (see Col. 1, lns. 19-25), alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van as modified by Leoni, to have had an acid-terminated polyamide, as taught by Navarro, for the purpose of providing a means to ensure proper bond strength, enhance production by shortening the drying time (see Col. 1, lns. 19-25), alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.


Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Van Den Bergh et al. (US 2013/0168958), (hereinafter, Van) in view of Navarro (2012/0077027) as applied to claims 1-7 above, in view of Zhou et al. (US 2003/0021989), (hereinafter, Zhou).

Re Clm 8: Van as modified by Navarro discloses the first adhesive.
Van as modified by Navarro fails to disclose an acrylate copolymer.
However, Zhou teaches an acrylate copolymer (see paragraphs [0017, 0021] and other portions of the document that are related to acrylate copolymer), for the purpose of providing a means to ensure good cohesive strength, high temp. shear and peel strength, and clean removal (see paragraph [0007]), alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van as modified by Navarro, to have had an acrylate copolymer, as taught by Zhou, for the purpose of providing a means to ensure good cohesive strength, high temp. shear and peel strength, and clean removal (see paragraph [0007]), alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.
Re Clm 9: Van as modified by Navarro and Zhou fails to disclose the acrylate terpolymer comprises an acrylic acid, ethylene, and methyl/butyl acrylate.
However, Navarro teaches the acrylate terpolymer comprises an acrylic acid, ethylene, and methyl/butyl acrylate (see paragraph [0049]), for the purpose of providing a means to ensure a long bonding time, corrosion resistance, and better mechanical strength (see paragraph [0048]), alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.	

Re Clm 10: Van as modified by Navarro and Zhou fails to disclose an elastomer.
However, Zhou teaches an elastomer (see paragraph [0021]), for the purpose of providing a means to ensure a long bonding time, corrosion resistance, and better mechanical strength (see paragraph [0007]), alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van as modified by Navarro and Zhou, to have had an elastomer, as taught by Zhou, for the purpose of providing a means to ensure a long bonding time, corrosion resistance, and better mechanical strength (see paragraph [0007]), alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.
Re Clm 11: Van as modified by Navarro discloses the elastomer.
Van as modified by Navarro and Zhou fails to disclose a polyacrylate elastomer.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van as modified by Navarro and Zhou, to have had a polyacrylate elastomer, as taught by Zhou, for the purpose of providing a means to ensure a long bonding time, corrosion resistance, and better mechanical strength (see paragraph [0007]), alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.
Re Clm 12: Van as modified by Navarro and Zhou fails to disclose an antioxidant, a process stabilizer, a filler, a tackifier, or a combination thereof.
However, Navarro teaches an antioxidant, a process stabilizer, a filler, a tackifier, or a combination thereof (see paragraph [0049]), for the purpose of providing a means to enhance or increase the tack or tackiness of an adhesive to enhance adhesion or the adhesive, alternatively, providing a material which would have yielded the same predictable result(s) of aiding in the forming of a joint and/or a leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van as modified by Navarro and Zhou, to have had an antioxidant, a process stabilizer, a filler, a tackifier, or a combination thereof, as taught by Navarro, for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (mating tubes joined together and the joint being surrounded and/or enclosed) which are similar to the applicant’s claimed invention; US-20070034316, US-20120090765, US-2794483, and US-3121898).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/03/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679